Case 15-42721        Doc 46     Filed 02/21/19     Entered 02/21/19 11:29:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-42721
         Christine J Novak

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/18/2015.

         2) The plan was confirmed on 02/05/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/19/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,300.00.

         10) Amount of unsecured claims discharged without payment: $21,800.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-42721      Doc 46    Filed 02/21/19        Entered 02/21/19 11:29:13                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $29,700.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $29,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,572.90
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,572.90

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 A ALLIANCE COLLECTION AGENCY    Unsecured         119.00        118.59           118.59          46.66       0.00
 CACH LLC                        Unsecured         816.00        816.03           816.03        321.04        0.00
 CERASTES LLC                    Unsecured      2,434.00       2,654.40         2,654.40      1,044.29        0.00
 H&R ACCOUNTS INC                Unsecured         906.00        906.42           906.42        356.60        0.00
 HENDERSON PROPERTIES            Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       1,203.54       1,203.54         1,203.54      1,203.54        0.00
 INTERNAL REVENUE SERVICE        Unsecured          28.75         28.75            28.75          11.31       0.00
 MIDSTATE COLLECTION             Unsecured         155.00        155.00           155.00          60.98       0.00
 MONTEREY FINANCIAL SERVICES     Secured            11.47         11.47            11.47          11.47       0.00
 OCWEN LOAN SERVICING LLC        Unsecured           0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,262.00       1,262.19         1,262.19        496.57        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,184.00       1,184.37         1,184.37        465.95        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         750.00        750.10           750.10        295.10        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         650.00        650.74           650.74        256.01        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,075.00       1,075.74         1,075.74        423.22        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         403.00        394.73           394.73        155.29        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,566.00       1,566.20         1,566.20        616.17        0.00
 SAFEGUARD CONSTRUCTION CO INC   Unsecured      2,600.00       2,614.43         2,614.43      1,028.57        0.00
 SKO BRENNER AMERICAN FOR CHA    Unsecured         100.00           NA               NA            0.00       0.00
 ACL LAB                         Unsecured         417.99           NA               NA            0.00       0.00
 APRIA                           Unsecured          47.18           NA               NA            0.00       0.00
 CITY OF NAPERVILLE              Unsecured          98.62           NA               NA            0.00       0.00
 GROVE DENTAL                    Unsecured      1,104.40            NA               NA            0.00       0.00
 ICS                             Unsecured          20.00           NA               NA            0.00       0.00
 MIRAMED                         Unsecured          28.27           NA               NA            0.00       0.00
 NORTHWEST COLLECTORS/ASSOCIA    Unsecured         225.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-42721       Doc 46     Filed 02/21/19    Entered 02/21/19 11:29:13                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim       Principal        Int.
 Name                             Class    Scheduled        Asserted      Allowed        Paid          Paid
 PROTEK                        Unsecured      3,000.00              NA           NA            0.00         0.00
 AT&T/RECEIVABLES PERFORMANCE Unsecured          131.00             NA           NA            0.00         0.00
 KANE ANESTHESIA               Unsecured         100.00             NA           NA            0.00         0.00
 MABT/CONTFIN                  Unsecured         448.00             NA           NA            0.00         0.00
 MED BUSINESS BUREAU           Unsecured      1,038.00              NA           NA            0.00         0.00
 CREDIT ONE BANK               Unsecured         100.00             NA           NA            0.00         0.00
 DEPENDON COLLECTION SERVICE/D Unsecured         396.00             NA           NA            0.00         0.00
 EDWARD HOSPITAL               Unsecured         200.00             NA           NA            0.00         0.00
 ELMHURST MEMORIAL             Unsecured      1,000.00              NA           NA            0.00         0.00
 CKS FINANCIAL                 Unsecured         449.00             NA           NA            0.00         0.00
 ADVOCATE GOOD SAMARITAN HOSP Unsecured          359.25             NA           NA            0.00         0.00
 ALLIED CLINICAL ASSOCIATES    Unsecured         100.00             NA           NA            0.00         0.00
 CADENCE HEALTH                Unsecured         900.00             NA           NA            0.00         0.00
 NCC NATIONWIDE                Unsecured          40.00             NA           NA            0.00         0.00
 TEMPOE FINANCIAL              Unsecured         763.35             NA           NA            0.00         0.00
 UNITED COLLECTION             Unsecured         200.00             NA           NA            0.00         0.00
 VNA HEALTH CENTER             Unsecured          40.00             NA           NA            0.00         0.00
 MONTEREY FINANCIAL/SEE TNG #2 Unsecured         763.35             NA           NA            0.00         0.00
 WELLS FARGO DEALERS SERVICES Unsecured            0.00        1,865.16     1,865.16        733.79          0.00
 WELLS FARGO DEALERS SERVICES Secured        14,975.00       14,975.00     14,975.00     14,975.00     1,625.54


 Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                $0.00                 $0.00
       Mortgage Arrearage                                  $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                        $14,986.47           $14,986.47             $1,625.54
       All Other Secured                                   $0.00                $0.00                 $0.00
 TOTAL SECURED:                                       $14,986.47           $14,986.47             $1,625.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                 $0.00
        Domestic Support Ongoing                              $0.00              $0.00                 $0.00
        All Other Priority                                $1,203.54          $1,203.54                 $0.00
 TOTAL PRIORITY:                                          $1,203.54          $1,203.54                 $0.00

 GENERAL UNSECURED PAYMENTS:                          $16,042.85             $6,311.55                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-42721        Doc 46      Filed 02/21/19     Entered 02/21/19 11:29:13            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,572.90
         Disbursements to Creditors                            $24,127.10

 TOTAL DISBURSEMENTS :                                                                     $29,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
